
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 1245
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To reform mutual aid agreements for the
		  National Capital Region.
	
	
		1.Reform of mutual aid agreements for the
			 National Capital RegionSection 7302 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (42 U.S.C. 5196 note) is amended—
			(1)in subsection (a)—
				(A)in paragraph (4), by striking ,
			 including its agents or authorized volunteers,; and
				(B)in paragraph (5), by striking or
			 town and all that follows and inserting town, or other
			 governmental agency, governmental authority, or governmental institution with
			 the power to sue or be sued in its own name, within the National Capital
			 Region.;
				(2)in subsection (b)(1), in the matter
			 preceding subparagraph (A), by striking , the Washington Metropolitan
			 Area Transit Authority, the Metropolitan Washington Airports Authority, and any
			 other governmental agency or authority; and
			(3)in subsection (d), by striking or
			 employees each place that term appears and inserting ,
			 employees, or agents.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
